Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 1-5, 7-14 and 16-20 are pending claims.
Regarding claims 1, 7, 8, 10, 16 and 19 are amended. 
Applicant's arguments/amendments to the claims have been considered and persuasive. 


Allowable Subject Matter
3.	Claims 1-5, 7-14 and 16-20 are allowed.
4.	The following is an examiner’s statements of reasons for allowance:
5. 	 The following references disclose the general subject matter recited in independent claim 1, 10 and 19.  

Kholaif et al. (US Patent. No: 8,695,063 B2) a WLAN is identified by its network name, which in IEEE 802.11 is known as a service-set identifier (SSID). An infrastructure basic service set (BSS) is defined in IEEE 802.11 as a single AP together with all its associated mobile stations (STAs), and is uniquely identified by its basic service-set identifier (BSSID). Since an AP is uniquely identified by its MAC address, the MAC address of the AP is used as 

Wu et al. (US Pub. No: 82016/0164725 A1) provides a Wi-Fi scanning process is achieved by receiving Wi-Fi Beacon signal in for identifying the available communication devices to be established Wi-Fi link, and determining the communication devices if located within the Wi-Fi coverage. The idea of Bluetooth scanning process is also similar to the Wi-Fi scanning process. The collection of the Wi-Fi Beacon signals can be executed by communication device with the wireless system package or the first connection terminal CP1. By doing so, the configuring Wi-Fi service on the communication device with the wireless system package 100 can identify the Wi-Fi device to be established Wi-Fi link.

YU et al. (US 2018/0241724 A1) provides a Wireless Fidelity (Wi-Fi) connection method and a mobile terminal. X parameters of the target AP are acquired, the X parameters at least includes the target SSID of the target AP, where X is a positive integer. Wi-Fi scanning is performed according to the X parameters. When the target AP is not found by the scanning, encryption schemes of one or more hidden APs are acquired to get the H encryption schemes, where H is a positive integer. Wi-Fi scanning is performed according to the target SSID and at least one of the H encryption schemes.

Reasons for Allowance 
6.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… obtaining an input password used for connecting a terminal to a target access point (AP); obtaining, according to property information of the target AP, N target Wi-Fi connection records corresponding to the target AP from historical Wi-Fi connection data in response to an unsuccessful verification of the input password, the historical Wi-Fi connection data containing M Wi-Fi connection records, M being a positive integer, and N being a positive integer smaller than or equal to M; ,taining, from the predetermined list, K passwords corresponding to the N target Wi-Fi 'records. K being an integer less than or equal to N and connecting the terminal to the target AP according to the K password”, as recited in claim 1,  “… obtaining an input N; and connecting the terminal to the target AP according to the K password”, as recited in claim 10 and “… at least one processor; and a computer readable memory, coupled to the at least one processor and storing at least one computer executable instruction therein, which when executed by the at least one processor, causes the at least one processor to carry out actions, comprising: determining, in response to an unsuccessful connection to an AP according to an input password, from historical Wi-Fi connection data pre-stored in the terminal, wherein each of the was previously used for connecting the terminal to the AP; and connecting the terminal to the AP according to the plurality of password”, as recited in claim 19. 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent 
7.	 The dependent claims 2-5, 7-9, 11-14, 16-18 and 20 which are dependent on the above independent claims being further limiting to the independent claims 1, 10 and 19 definite and enabled by the specification are also allowed.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






A.G.
March 27, 2021
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434